                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ANTONIO DARNELL MAYS,

                              Plaintiff,
       v.                                                            Case No. 20-cv-0105-bhl


WESLEY BEBO, et al.,

                              Defendants.


                                    NOTICE AND ORDER


       Plaintiff Antonio Mays, who is representing himself, filed a complaint under 42 U.S.C.

§1983. On February 17, 2021, the defendants filed a motion for summary judgment on the ground

that Mays failed to exhaust the available administrative remedies before he filed his lawsuit. Dkt.

No. 20. Under Civil L. R. 56(b)(2), Mays’ response materials are due within thirty days of service

of the motion, or by Friday, March 19, 2021. In responding to the motion, Mays must respond

to each of the proposed findings of fact by agreeing with each proposed fact or explaining why he

disagrees with a particular proposed fact. If he does not indicate one way or the other, the Court

will assume that he agrees with the proposed fact. Mays must support every disagreement with a

proposed fact by citing to evidence. He can do that by relying on documents that he attaches to

his response or by telling the Court his version of what happened in an affidavit or an unsworn

declaration under 28 U.S.C. §1746.1 An unsworn declaration is a way for a party to tell his side




       1
         At the bottom of his declaration, he should state: “I declare under penalty of perjury that
the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §1746(2).


            Case 2:20-cv-00105-BHL Filed 02/18/21 Page 1 of 2 Document 26
of the story while declaring to the Court that everything in the declaration is true and correct.

Williams must also respond to the legal arguments in the brief.

       The Court reminds Mays that, under Civil L. R. 7(d), a party’s failure to respond to a

motion is sufficient cause for the Court to grant the motion. If Mays believes he needs additional

time to prepare his response materials, he must file a motion asking the Court to extend the deadline

before his response materials are due. If he files such a motion, he must explain why he needs

additional time and how much additional time he needs.

       IT IS THEREFORE ORDERED that, if by March 19, 2021, Mays does not respond to

the summary judgment motion or does not request additional time to do so, the Court will grant

the motion.

       Dated at Milwaukee, Wisconsin this 18th day of February, 2021.

                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

          Case 2:20-cv-00105-BHL Filed 02/18/21 Page 2 of 2 Document 26
